Exhibit 99.1 Set forth below are the consolidated statements of comprehensive income for the fiscal years ended June 30, 2012, 2011, and 2010 which should be read in conjunction with the information in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2012.The following consolidated statements of comprehensive income for the periods indicated are provided to comply with the required retrospective application of the amended guidance of ASC Topic 220. (Unaudited) Year Ended June 30 (In millions) Net earnings including noncontrolling interests $ $ $ Other comprehensive income (loss): Foreign currency translation adjustment ) ) Tax effect 60 - - Net of tax amount ) ) Pension liability adjustment ) ) Tax effect ) 25 Net of tax amount ) ) Deferred gain (loss) on hedging activities 36 (3 ) 70 Tax effect ) 2 ) Net of tax amount 21 (1 ) 43 Unrealized gain (loss) on investments ) 36 43 Tax effect 34 ) ) Net of tax amount ) 23 27 Other comprehensive income (loss) ) ) Comprehensive income Less:Comprehensive income (loss) attributable to noncontrolling interests 13 ) ) Comprehensive income attributable to controlling interests $ $ $
